Ellison, J.
This action is based on a fire insurance policy. The judgment in the circuit court was for plaintiff.
Objection is made to the sufficiency of the petition. We must hold the objection good. The petition nowhere alleges the value of the property destroyed. It does allege that plaintiff “had an interest” in the property insured to an amount exceeding the amount of insurance. This can not be accepted as an allegation of the value of the property. The value should have been plainly alleged. Story v. Ins. Co., 61 Mo. App. 534; Green v. Ins. Co., 69 Mo. App. 429; Coleman v. Ins. Co., 69 Mo. App. 566. See, also, generally, Harness v. Ins. Co., 62 Mo. App. 245; Scott v. Ins. Co., 65 Mo. App. 75; Clevinger v. Ins. Co., 71 Mo. App. 73.
In amending the petition it would be well to state something more as to plaintiff’s ownership of the propperty than a mere allegation that the property insured was “ his ” property. It would likewise be well for the petition to state the amount of the loss which became due the plaintiff, and not leave this to mere *76inference. And so, properly, the petition should state not only the fact of insurance by the policy, but that defendant promised or agreed to pay the amount of the loss.
The judgment will be reversed and cause remanded.
All concur.